

117 HR 247 IH: Acre In, Acre Out Act
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 247IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2021Mr. Griffith introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for no net increase in the total acreage of certain Federal land under the jurisdiction of the Bureau of Land Management, the National Park Service, the United States Fish and Wildlife Service, or the Forest Service, and for other purposes.1.Short titleThis Act may be cited as the Acre In, Acre Out Act.2.No net increase in certain Federal lands(a)In generalFor acquisition of land by the Secretary of the Interior or the Secretary of Agriculture that would result in a net increase of total land acreage under the jurisdiction of the National Park Service, the United States Fish and Wildlife Service, the Bureau of Land Management, or the Forest Service, the Secretary concerned shall offer for sale an equal number of acres of Federal land that is under the same jurisdictional status.(b)ExemptionsSubsection (a) shall not apply to easements acquired—(1)by the Secretary of the Interior to facilitate management of Federal lands; or(2)by the Secretary of Agriculture to facilitate management of Federal lands.(c)Consideration(1)In generalLand sold pursuant to subsection (a) shall be offered for sale—(A)at fair market value (based on local comparable sales); and(B)at a price that is reduced by 10 percent each month if the land is not sold or under contract to be sold by the date that is 6 months after the land was first offered for sale.(2)ExceptionTime periods during which land is under contract for sale or withdrawn from the market shall not be counted for the purposes of price reduction under paragraph (1)(B).(d)Existing rightsThe sale of Federal lands pursuant to this section shall be subject to valid existing rights.(e)Proceeds of sale of landsAll net proceeds from the sale of Federal lands pursuant to this section shall be deposited directly into the Treasury for reduction of the public debt.